


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.29
RESEARCH SERVICES AGREEMENT


This Research Services Agreement (this “Agreement”) is dated as of December 24,
2014 (the “Effective Date”), and is by and between MERIAL INC., a Georgia
company having a place of business at 3239 Satellite Boulevard, Bldg. 500,
Duluth, Georgia 30096 USA, on behalf of itself and any of its subsidiaries
and/or Affiliates (hereinafter, “MERIAL”), and SCYNEXIS, INC., a Delaware
corporation having a place of business at 3501 C Tricenter Boulevard, Durham, NC
27713 (hereinafter, “SCYNEXIS”).


RECITALS


WHEREAS, it is hereby contemplated that SCYNEXIS shall provide certain research
and screening services to MERIAL; and


WHEREAS, SCYNEXIS shall provide FTEs solely dedicated to and approved by MERIAL
in the performance of this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto hereby agree as follows:


1.
Definitions.



“Affiliate” shall mean any existing or future company directly or indirectly
controlling, controlled by or under common control with a Party, where control
means the direct or indirect ownership of at least fifty percent (50 %) of the
capital stock of the company or the power to exercise at least fifty percent (50
%) of the voting rights of the company, or the power to determine the policy of
the company, provided such company agrees to be bound by the terms of this
Agreement.
“Agreement Intellectual Property” shall mean Intellectual Property related to or
resulting from SCYNEXIS’s performance pursuant to this Agreement, including the
Compounds.
“[*]” shall mean any [*], or [*] that [*] and/or [*], including but not limited
to, [*].
“Background Intellectual Property” means any Intellectual Property Rights: (i)
owned or controlled by a Party prior to the Effective Date, and/or (ii) a
discovery or invention created or acquired outside the scope of this Agreement
and where such discovery or contribution was not a result of, or arising from,
this Agreement.
“Change of Control” shall mean the acquisition by any natural person or business
entity, other than MERIAL, Sanofi, or one of their Affiliates, directly or
indirectly, of shares representing in the aggregate more than [*] percent of the
aggregate voting power represented by the issued and outstanding capital stock
of SCYNEXIS; or a merger, consolidation or reorganization involving SCYNEXIS
(other than with MERIAL, Sanofi, or one of their Affiliates); or the sale or
disposition of all or substantially all of the assets of SCYNEXIS to any person
(other than to MERIAL, Sanofi, or one of their Affiliates).
“Compound” shall mean any chemical compound or molecule that [*] and/or [*].
“Compound Family” shall mean the compounds that are [*] a Compound.

1



--------------------------------------------------------------------------------




“Confidential Information” shall mean all proprietary or confidential
information, knowledge, this Agreement and the terms contained therein,
property, or data of the disclosing party or its Affiliates that does not
otherwise qualify as a Trade Secret, including, but not limited to, the
procedures, techniques, and business strategies of the disclosing party or its
Affiliates or clients, lists or names of clients, customers or partners of the
disclosing party or its Affiliates, lists or names of employees of the
disclosing party or its Affiliates, or any other confidential or proprietary
information of the disclosing party or its Affiliates that does not otherwise
qualify as a Trade Secret.
“[*]” shall mean the portion of [*] in which the [*] the Services under this
Agreement, [*].
“FTE” shall mean one person who is a SCYNEXIS employee and is engaged on a full-
time basis (i.e., at least 40 hours per week) on the Services Team. For the sake
of clarity, a FTE is one named person and is not a “full-time equivalent” of 40
hours of work provided by more than one SCYNEXIS employee.
“Information” shall mean both Confidential Information and Trade Secrets.
“Intellectual Property” shall mean any form of intellectual property including,
without limitation, all written materials and other works which may be subject
to copyright, trade secrets, all patentable and unpatentable inventions, ideas,
know- how, improvements, concepts, discoveries, research materials, technical
information, test data, product efficacy and safety data, existing or pending
Patents, and trademarks.
“Losses” shall mean any liability, damage, loss, penalties, fines, claims, costs
or expense (including reasonable attorney fees).
“Materials” shall mean any materials or compounds provided by MERIAL to SCYNEXIS
or created or prepared by SCYNEXIS for use in the scope of Services and shall
include portions and derivatives of such Material and any associated know-how
and data provided by MERIAL or created during the provision of the Services;
provided, however [*].
“[*]” means [*].
“MERIAL Information” shall mean the Information belonging to MERIAL or any and
all Information developed during the Term of this Agreement.
“Patents” shall mean patent applications and granted patents including but not
limited to divisions, reissues, re-examinations, continuations, continuations in
part, renewals, extensions, utility models and supplementary protection
certificates.
“RSC” (Research Steering Committee) shall have the meaning given in Section 3.
“Screening” shall mean the determination of any property of a chemical compound,
including, but not limited to, physical, biological or phenotypic properties.
“SCYNEXIS Background Intellectual Property” means all Background Intellectual
Property of Scynexis. For the avoidance of doubt, SCYNEXIS Background
Intellectual Property shall not include (i) any Intellectual Property belonging
to Merial or (ii) any Intellectual Property of Merial from any contract between
Merial and Scynexis.
“Services” shall have the meaning set forth in Section 2 below.
“Services Team” shall mean the [*]. The Services Team shall [*] and [*] for the
Services under this Agreement. [*].

2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Term” shall mean the two (2) year period beginning on January 1, 2015 and
ending on December 31, 2016 with an option to extend for an additional year
(solely at Merial's discretion)
“Trade Secrets” shall include, except as otherwise provided by applicable law,
any information of the disclosing party or its Affiliates, without regard to
form, including, but not limited to, technical or non-technical data, formulae,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or lists of actual or
potential customers or suppliers which is generally not known by or available to
the public and which information: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts by the disclosing
party that are reasonable under the circumstances to maintain its secrecy.
2.
Scope of Work.



2.1.    SCYNEXIS will perform the research services for MERIAL as described in
Exhibit 1 attached hereto (“Services”) with the Services Team [*]. MERIAL
reserves the right to modify the scope and/or type of Services, the target
organisms, and the staffing levels (including the ratio of biologist to chemist)
of the Services Team upon [*] notice. If any such change will result in an
increase in the Fees, SCYNEXIS will notify MERIAL promptly, and MERIAL must
approve any increase prior to SCYNEXIS implementing the change. If any such
change will result in a decrease in Fees, at MERIAL’s discretion, the Fees may
be allocated to other Services or other projects during the Term. MERIAL also
reserves the right to stop research into a particular Compound or series of
Compounds.


2.2.
MERIAL shall be responsible for managing, engaging and paying for third parties
used to provide complementary services to the Services provided by SCYNEXIS.
SCYNEXIS shall use its best efforts to coordinate such complementary services
with the Services, including, but not limited to, reviewing and developing with
MERIAL the scope of work desired to be performed by third parties, sending and
receiving compounds, transferring data, experimental procedures, and protocols
to third parties, receiving and analyzing data from third parties, and
participating in meetings (in person and telephonic) with such third parties, as
reasonably requested by MERIAL, provided that SCYNEXIS’ corresponding out of
pocket travel expenses preapproved in writing by MERIAL shall be reimbursed by
MERIAL. In no event will SCYNEXIS be responsible for the performance, quality or
timeliness of any such services rendered by third parties.



3
Research Steering Committee



3.1.
The Parties hereby establish a committee (“Research Steering Committee” or
“RSC”) comprised of four (4) permanent members, with two (2) representatives
appointed by each Party. A Party may designate or change one or more of its
representatives on the RSC at any time upon written notice to the other Parties.
The RSC may invite additional guests to specific RSC meetings, on an “as
needed”, by invitation basis, provided that all such guests will be required to
enter into corresponding confidentiality agreements. The patent attorney with
primary responsibility for Patent filings on Compounds also may attend the RSC
meetings as a nonvoting member. [*]



3.2
The Research Steering Committee shall:



[*]


3.3    The RSC shall meet at least [*] a year in person at either SCYNEXIS or
MERIAL facilities or by video conference or telephone. Each party shall bear its
own expenses associated with these meetings. To constitute a quorum at least two
representatives for each Party must attend. If a

3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




designated representative of a Party cannot attend any meeting of the RSC, such
Party may designate a different representative for that meeting upon giving
prior notice to the other Party. This substitute representative shall have the
same rights as the Party’s appointed member to the RSC. The Parties shall
coordinate and cooperate with each in good faith in managing the Services and
use good faith to reach mutually agreeable decisions. Any disagreements between
the Parties shall be equitably reduced by good faith negotiations between MERIAL
and SCYNEXIS. In the event the members of the RSC cannot reach agreement, [*];
provided, however, [*]. Minutes of the RSC meetings shall be [*].


4.
Material.



4.1
SCYNEXIS shall use the Materials solely for the purpose set forth in this
Agreement and for no other purpose. SCYNEXIS may not transfer the Material to
third parties without the express written consent of MERIAL. The transfer of the
Material to SCYNEXIS shall not be construed as a sale of the Material by MERIAL
to SCYNEXIS.



4.2
SCYNEXIS shall use the Material in compliance with all applicable statutes,
regulations, and guidelines.



4.3
Nothing in this Agreement grants SCYNEXIS any rights under any patents, patent
applications, or other property rights of MERIAL, nor any rights to use any
tools, techniques, or material derived from, or associated with the Material,
for additional research, profit-making, commercial activities, or any other
purpose not identified hereunder. ALL MATERIALS ARE SUPPLIED AS IS, WITHOUT ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED.

The Material supplied hereunder by MERIAL to SCYNEXIS shall remain the property
of MERIAL, and SCYNEXIS shall, at MERIAL’s option, dispose of any unused
Material and its derivatives or return it to MERIAL.


4.4
SCYNEXIS further represents that it has adequate systems, procedures and
personnel to review and oversee arrangements for the receipt, handling, storage,
use and disposal of the Material and that it will ensure that all persons
involved in receiving, handling, storing, using or disposing of the Material are
adequately qualified by training and experience to do so safely and legally.



5.
Compensation.



MERIAL will pay SCYNEXIS the amount specified in Exhibit 2 attached hereto
according to the terms therein. Any changes made to the scope of the Services or
the composition of the Services Team which increase these Fees must be approved
in advance in writing by MERIAL and SCYNEXIS.


6.
Laboratory Visits and Inspections.



6.1
MERIAL’s representatives shall have the option to visit SCYNEXIS’s laboratory
during regular business hours to observe the progress of the Services, discuss
the Services, and to review the scientific records relating to the Services.
SCYNEXIS shall assist MERIAL in scheduling such visits. All such visits shall be
scheduled upon reasonable notice by MERIAL.



6.2
SCYNEXIS agrees to provide MERIAL with prompt, and advance, if possible, notice
of any GLP, GCP or GMP inspection by a regulatory agency of SCYNEXIS where such
inspection either directly or indirectly relates to the Services provided under
this Agreement. For purposes of this provision, “prompt” shall mean as soon as
practicable, but in no case more than [*] from receipt of the notice by
SCYNEXIS.


4
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






6.3
SCYNEXIS agrees that MERIAL shall have the right, from time to time, upon
written notice to SCYNEXIS, to conduct an investigation and audit of SCYNEXIS’s
books, records and accounts to verify compliance with this Agreement. SCYNEXIS
agrees to cooperate fully with such investigation, the scope, method, nature and
duration of which shall be at the sole reasonable discretion of MERIAL.



7.
Work Product.



All reports will be prepared in English and in an agreed-upon format unless
otherwise specified in the Scope of Services or directed by MERIAL. SCYNEXIS
will provide the data management system to manage all screening data and export
results into Merial data management system (like ScienceCloud) MERIAL will have
rights and title to, and be responsible for archival of, all raw data, MERIAL
Information, documentation, records, protocols, specimens, reports, and any
other results generated as a result of this Agreement, except for SCYNEXIS’s
procedural manuals, development processes, facility-specific data, personnel
data, and SCYNEXIS-developed know-how, technology and software for which title
and archival responsibilities shall remain with SCYNEXIS. If at any time MERIAL
requests that data from the Services be transferred to additional MERIAL data
management systems, SCYNEXIS will use all reasonable efforts to facilitate this
transfer.


8.
Manner of Performance.



8.1
Except as authorized in this Section 8.1, for the term of the Agreement,
SCYNEXIS shall [*], and [*] under this Agreement [*] for providing the Services.
[*] shall include, but not be limited to, [*], and [*] and [*]. For the sake of
clarity, barring any change arising from [*] or [*], [*] will [*] and shall [*]
during the Term of the Agreement. SCYNEXIS shall set-up and enforce appropriate
confidentiality measures and firewalls respecting its activities under this
Agreement to ensure that [*] separate from the other activities of SCYNEXIS.
Such steps shall include, without limitation, written secrecy obligations with
terms no less restrictive than obligations set forth herein for all employees,
contractors and contributors under this Agreement, regardless of whether such
individuals are third parties or employees of SCYNEXIS. SCYNEXIS shall also
maintain the security protocols [*] designed to restrict access to [*] and [*].



8.2
SCYNEXIS will not make available, use for any purpose other than rendering the
Services, or disclose Information, Materials, Agreement Intellectual Property,
or Compounds or their chemical structures to any third party (other than
subcontractors pre-approved in writing by MERIAL and only to the extent MERIAL
permits in writing).



8.3
SCYNEXIS represents that it, and each of its employees, and any third party
engaged by SCYNEXIS, who perform, directly or indirectly, the Services, has the
requisite expertise, ability and legal right to render the Services and that it
can and will perform the Services in an efficient manner in accordance with
prevailing industry standards and practices for the performance of similar
services.



8.4
SCYNEXIS will abide by all federal, state, and local laws, rules and regulations
that apply to the performance of the Services, including the requirements of the
U.S. Foreign Corrupt Practices Act (“FCPA”) and any other applicable anti-
corruption national or international laws and regulations, as well as the
policies of MERIAL.



8.5
[RESERVED]




5
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




8.6
SCYNEXIS and MERIAL agree that all transactions will be accurately reflected in
their books and records, and that no funds or other assets will be paid directly
or indirectly to government officials (or persons acting on their behalf) for
the purpose of influencing government decisions or actions. No payments or
transfer of value shall be made which have the purpose or effect of public or
commercial bribery, acceptance of or acquiescence in extortion, kickbacks or
other unlawful or improper means of obtaining or retaining business.



8.7
SCYNEXIS agrees to maintain anti-bribery policies and procedures as are
appropriate for its business.



8.8
SCYNEXIS also hereby represents and warrants to MERIAL that no ownership
interest, direct or indirect, in the contractual relationship established by
this Agreement, is held or controlled by or for the benefit of any foreign
political party or foreign official.



8.9
SCYNEXIS agrees that should it learn or have reason to know of: (i) any payment,
offer, or agreement to make a payment to a foreign government official or
political party for the purpose of obtaining retaining business or securing any
improper advantage for MERIAL under this Agreement or otherwise, or (ii) any
other development during the term of this Agreement that in any way makes
inaccurate or incomplete the representations, warranties and certifications of
SCYNEXIS hereunder given or made as of the date hereof or at any time during the
term of this Agreement related to MERIAL ethics, anti-bribery policy, and
related policies and procedures, SCYNEXIS will immediately advise MERIAL in
writing of such knowledge or suspicion and the entire basis known to SCYNEXIS
therefore.



8.10
In the event that MERIAL believes, in good faith, that SCYNEXIS has acted in any
way that may subject MERIAL to liability under anti-corruption laws, MERIAL
shall have the unilateral right, exercisable immediately upon written notice to
SCYNEXIS, to terminate this Agreement.



8.11
No employee of MERIAL will have authority to give any direction, written or
oral, relating to the making of any commitment by SCYNEXIS or its agents to any
third party in violation of the terms of this Section 8.



9.
Equal Opportunity Employer.



Each party affirms that it is an equal opportunity employer and shall comply
with all applicable federal, state and local laws and regulations. Neither party
shall discriminate because of race, color, religion, sex, age, national origin,
disability, or status as a veteran, or any other reason as defined and
prohibited by applicable law, in the recruitment, selection, training,
utilization, promotion, termination or other employment-related activities
concerning the Services employees. As a condition of this Agreement, SCYNEXIS
agrees to maintain a working environment free from all forms of harassment,
including race, color, religion, sex, age, national origin, disability, or
status as a veteran, or any other reason as defined and prohibited by applicable
law.


10.
Term and Termination.



10.1
The Agreement shall commence on January 1, 2015, and shall remain in full force
and effect (unless otherwise terminated) during the Term.



10.2
Either Party may terminate this Agreement in the event of a material breach of a
material obligation by the other party if such breach remains uncured after [*]
days written notice from the non-breaching party to the breaching party.




6
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




10.3
Either party may terminate this Agreement immediately by written notice if the
other party makes an assignment for the benefit of creditors, becomes subject to
a bankruptcy proceeding, is subject to the appointment of a receiver, or admits
in writing its inability to pay its debts as they become due.



10.4
If SCYNEXIS experiences a Change of Control, by no later than six (6) months
thereafter, SCYNEXIS shall either: (i) find a third party that is qualified to
perform the Services and acceptable to MERIAL and assign the Agreement to that
third party; (ii) implement another solution acceptable to MERIAL; or (iii)
where SCYNEXIS believes that there is no material adverse effect to MERIAL as a
result of the Change of Control, seek MERIAL’s consent to disregard the Change
of Control and to continue this Agreement as if the Change of Control had not
occurred. If no resolution acceptable to MERIAL has been implemented by the end
of the six months, MERIAL may terminate this Agreement with immediate effect.
For the avoidance of doubt, SCYNEXIS hereby confirms that during the six (6)
month period referred to above, it will fully respect its commitments pursuant
to this Agreement, including those relating to the use and disclosure of
confidential information. For the sake of clarity, under no circumstance [*] in
any manner [*] at any time.



10.5    At termination or expiration of the Agreement for any reason, upon
MERIAL’s written request, SCYNEXIS will transfer to MERIAL all Agreement
Intellectual Property, including all samples of the Compounds, and all documents
or data related to, or generated in the course of performing, the Services,
including but not limited to data stored in data management systems, reports,
files, presentations, protocols, specimens, records, parasites, and any other
work product.


10.6
The following provisions shall survive the expiration or termination of this
Agreement: Sections 1, 4, 7, 8.2-8.6, 8.9, 10, 11, 12, 14-16, 17.3, and 21-23.



10.7
Expiration or termination of this Agreement shall not affect the rights,
obligations or liabilities of the Parties accruing prior to such expiration or
termination.



11.
Limitation of Liability.



EXCEPT FOR A BREACH OF OBLIGATIONS RELATING TO CONFIDENTIALITY OR INTELLECTUAL
RIGHTS UNDER THIS AGREEMENT OR AS PART OF THEIR INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT, NEITHER PARTY SHALL BE ENTITLED TO, NOR BE RESPONSIBLE
FOR, ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL LOSSES OR DAMAGES
ARISING IN CONNECTION WITH A DEFAULT OR BREACH OF THEIR RESPECTIVE OBLIGATIONS
UNDER THIS AGREEMENT.


12.
Protection of Work Scope



Under no circumstance shall SCYNEXIS provide, disclose, share, or use any [*]
under this Agreement for [*]. For so long as the Agreement Intellectual Property
remains protected under any law, statute, or regulation, including, but not
limited to, patent and trade secrets protection laws, SCYNEXIS may not use the
Agreement Intellectual Property for any purpose other than to render the
Services during the Term of the Agreement. For the avoidance of doubt, nothing
in this Section 12 is intended to modify the Parties’ obligations under Section
15 or 16.


13.
Independent Contractor.



SCYNEXIS will be an independent contractor, and no employment, agency,
partnership, or joint venture relationship between the parties or their
respective employees, either express or implied, shall be created by this
Agreement. MERIAL will not be responsible for SCYNEXIS’s acts while performing
the Services,

7
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




whether on SCYNEXIS’s premises, MERIAL's premises or elsewhere, and SCYNEXIS
shall have no authority to speak for, represent, or obligate MERIAL except as
expressly authorized in writing by MERIAL.


14.
Indemnification.



14.1
MERIAL's Indemnity



Except to the extent caused by SCYNEXIS’s negligence or willful misconduct,
MERIAL hereby agrees to indemnify and hold SCYNEXIS (and its directors,
officers, employees, agents, successors and assigns) harmless from and against
any and all Losses to the extent arising out of or connected with a third party
claim relating to:
i)
any breach by MERIAL of any of its representations and warranties contained in
this Agreement or



ii)
any claim of infringement of any Intellectual Property of third parties arising
from or relating to performance of the Services; or



iii)
[*]; provided, however, MERIAL shall not be liable under this Section 14 for any
settlement effected without its consent of any claim, litigation or proceeding
in respect of which indemnity may be sought hereunder, which consent shall not
be unreasonably withheld.



14.2
MERIAL will not be responsible for, or indemnify SCYNEXIS for, any acts
performed by SCYNEXIS, or any one working for SCYNEXIS, outside the scope of the
Services, whether on SCYNEXIS’s premises, MERIAL's premises, or elsewhere.



14.3
SCYNEXIS’s Indemnity



Except to the extent caused by MERIAL’s negligence or willful misconduct,
SCYNEXIS hereby agrees to indemnify and hold MERIAL (and its Affiliates and
respective directors, officers, employees, agents, successors and assigns)
harmless from and against any and all Losses to the extent arising out of or
connected with a third party claim relating to:


(i)
any breach by SCYNEXIS of its representations and warranties in this Agreement;

(ii)
SCYNEXIS' grossly negligent acts or omissions or willful misconduct in the
performance of the Services hereunder; provided, however, SCYNEXIS shall not be
liable under this Section 14 for any settlement effected without its consent of
any claim, litigation or proceeding in respect of which indemnity may be sought
hereunder, which consent shall not be unreasonably withheld.



14.4
The indemnified party shall notify the indemnifying party promptly in writing of
any such claim, and the indemnifying party shall have the sole control of the
defense and all related settlement negotiations (unless any settlement involves
anything other than the payment of money exclusively by the indemnifying party).
The indemnified party shall provide the indemnifying party with reasonably
requested assistance, information, and authority to perform the above.



15.
Confidentiality.



15.1.
Obligations. Each receiving party agrees that it shall:




8
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




i)    maintain all Information belonging to the other Party in strict
confidence, except that the receiving party may disclose or permit the
disclosure of any Information to its, and its Affiliates' directors, officers,
employees, consultants, approved subcontractors, and


ii)    advisors who are obligated to maintain the confidential nature of such
Information and who need to know such Information for the purposes set forth in
this Agreement;


iii)    use all Information belonging to the other Party solely for the purposes
set forth in, or as permitted by, this Agreement;


iv)    allow its directors, officers, employees, consultants, approved
subcontractors, and advisors to reproduce the Information belonging to the other
Party only to the extent necessary to effect the purposes set forth in this
Agreement, with all such reproductions being considered Information;


v)    cause any consultant or advisor engaged by the receiving party to whom the
disclosing Party’s Information is disclosed to execute a confidentiality and
nondisclosure agreement in form and substance reasonably acceptable to the
disclosing party.


15.2
Exceptions



The obligations of a receiving party under this Section 15 shall not apply to
the extent that the receiving party can demonstrate that the corresponding
Information:


i)
was in the public domain prior to the time of its disclosure under this
Agreement;



ii)
entered the public domain after the time of its disclosure under this Agreement
through means other than an unauthorized disclosure resulting from an act or
omission by the receiving party or its employees, agents or representatives;



iii)
was as shown by written proof independently developed or discovered by employees
of the receiving party without use of or access to the Information;



iv)
is or was disclosed lawfully to the receiving party at any time, whether prior
to or after the time of its disclosure under this Agreement, by a third party
having no fiduciary relationship with the disclosing party and having no
obligation of confidentiality to the disclosing party with respect to such
Information; or



v)
is required to be disclosed to comply with applicable laws or regulations (such
as disclosure to the United States Environmental Protection Agency or the USPTO
or to their foreign equivalents), or to comply with a court or administrative
order, provided that the disclosing party receives prior written notice as soon
as possible after such court or administrative order is served on the receiving
party and that the receiving party takes all reasonable and lawful actions to
obtain confidential treatment for such disclosure and, if possible, to minimize
the extent of such disclosure; or



vi)
is disclosed by MERIAL to governmental, other regulatory agencies, or third
parties in compliance with this Agreement in order to gain governmental
approval, to perform studies, to conduct trials or to market products, but such
disclosure may only be to the extent reasonably necessary.




9
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




15.3
Return of Information



Except for Information of the disclosing Party the rights to which have been
granted to a receiving party, upon the termination of this Agreement, at the
request of the disclosing party, the receiving party shall destroy all
originals, copies, extracts and summaries of documents, materials, and other
tangible manifestations of the disclosing Party’s Information in the possession
or control of the receiving party, except that the receiving party may retain
one copy of the disclosing Party’s Information in the possession of its in house
or outside legal counsel solely for the purpose of monitoring its obligations
under this Agreement.


15.4
Publications



MERIAL acknowledges SCYNEXIS’s interest in publishing the results to obtain
recognition within the scientific community and to advance the state of
scientific knowledge. Both Parties recognize their mutual interest in obtaining
valid patent protection and in protecting business interests and trade secret
information. Consequently, SCYNEXIS and its employees, agents, consultants,
representatives, subsidiaries, and successors wishing to make a publication
shall submit its request for publication to MERIAL in writing, along a copy of
the proposed written publication or an outline of an oral disclosure, at least
[*] prior to submission for publication or presentation for approval by MERIAL.
SCYNEXIS shall make modifications to the publication requested by MERIAL for
patent reasons, trade secret reasons, regulatory reasons or other business
reasons and to delay publication or presentation for a reasonable period in
order to protect Information, know-how and patentable information. Once a
publication has been published or presented in accordance with this Section,
SCYNEXIS does not need to present the information in such publication again to
MERIAL prior to being used in another publication.


15.5
Disclosure of this Agreement and Publicity



Neither Party shall reveal the name of the other Party or the existence or terms
of this Agreement without the prior written approval of the other Party, except
to the extent required by applicable securities laws or other applicable law or
regulation or in connection with a transaction involving the offer or sale of
equity or debt instruments, subject to the Disclosing Party entering into a
confidentiality agreement with the other party(-ies) with confidentiality
obligations no less stringent then the obligations set forth herein.


15.6
Survival of Obligations



With respect to each disclosure of Trade Secrets, the obligations created herein
shall survive until such time that it can be demonstrated that the Trade Secret
has become publicly available in the public domain. With respect to each
disclosure of Confidential Information, the obligations created herein shall
survive for [*] from termination or expiration of this Agreement, whichever date
is later.


16.
Intellectual Property Rights.



16.1
The Background Intellectual Property of each Party shall remain the sole and
unencumbered property of such Party. Except as explicitly stated in this
Agreement, neither Party shall acquire any rights to the Background Intellectual
Property of the other Party.



16.2
SCYNEXIS agrees that SCYNEXIS is performing the Services as work for hire and
that all Agreement Intellectual Property shall be the sole and entire property
of MERIAL, subject to MERIAL’s obligations to third parties. SCYNEXIS hereby
assigns all rights, title, and interest to


10
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




any copyrights, trademark, trade secret, patents and any Agreement Intellectual
Property to MERIAL. [*].


16.3
SCYNEXIS agrees to disclose promptly all Agreement Intellectual Property to
MERIAL, without royalty or any other consideration, and in any event, prior to
the termination of this Agreement.



16.4
MERIAL will be responsible for performing all freedom-to-operate reviews
relating to the Services and for filing and prosecuting any Patents resulting
from the Services. SCYNEXIS will provide MERIAL with any relevant information
related to Compounds, such as chemical structure, so that MERIAL can generate
freedom-to-operate opinions as soon as practically possible. SCYNEXIS also will
supply required information for Patent filings. SCYNEXIS agrees to (a) execute
any document of assignment or title to transfer and perfect title to Agreement
Intellectual Property as MERIAL may, from time to time, deem appropriate, and
(b) cooperate fully in freedom to operate reviews and in obtaining whatever
protection for Agreement Intellectual Property, including Patent rights, MERIAL
shall require. The obligations of SCYNEXIS under this Section 16 to execute
title documents and cooperate in matters of title protection shall not terminate
upon the termination of this Agreement, but rather, shall continue in effect
thereafter with respect to all such obligations; provided, however, that MERIAL
shall reimburse SCYNEXIS for all out-of-pocket expenses incurred by SCYNEXIS in
performing services under this Section 16 requested by MERIAL after termination
of this Agreement.



16.5
If any Party considers that any Patent is being infringed by a third party, that
Party shall notify the other Party and provide it with any evidence of such
infringement which is reasonably available. If the infringement relates to any
Agreement Intellectual Property, MERIAL shall have the right, but not the
obligation, at its own expense, to attempt to remove such infringement by
commercially appropriate steps, including suit which it can settle on terms it
believes commercially reasonable, and all recovery as to which MERIAL may fully
retain. If required by MERIAL, SCYNEXIS shall join such suit as a party, at
reasonable expense to MERIAL. In any event, SCYNEXIS shall reasonably assist
MERIAL in any such suit, at reasonable expense to MERIAL.



16.6
[RESERVED]



16.7
Any information shared among the Parties in connection with any Patent matters
shall be fully subject to the confidentiality provisions set forth in Section 15
herein. Furthermore, the Parties agree that any information shared at any time
in any relation to any Inter Partes Patent Proceeding, including without
limitation, initiating, defending, or settling any Inter Partes Patent
Proceeding, is subject to joint defense or similar agreements, which the Parties
shall memorialize, in good faith.



16.8
MERIAL, shall, through in-house or outside attorneys solely of its choice,
prepare, file, prosecute, and maintain, and control the preparation, filing,
prosecution and maintenance of, all applications for registration of generic
names for Compounds pursuant to this Agreement. The Parties hereto expressly
agree that the in-house and outside attorneys chosen by MERIAL for this purpose
are MERIAL’s counsel and waive any and all actual or potential conflicts of
interest with respect thereto. The preparation, filing, prosecution and
maintenance of applications for registration of generic names for Compounds
pursuant to this Agreement, shall be at MERIAL’s cost.



16.9
Except as set out in Section 16.4, 16.5, or the obligations to indemnify as set
forth herein, SCYNEXIS agrees that the payments described in Exhibit 2
hereinafter are full and complete compensation for all obligations assumed by
SCYNEXIS under this Agreement and in full satisfaction of any and all fees and
royalties to which SCYNEXIS may be entitled by law or otherwise, including
without limitation, the law of any country in which SCYNEXIS is resident during
the Term.


11
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






16.10
SCYNEXIS represents and warrants that all persons performing Services, be they
an employee of SCYNEXIS or a third party engaged by SCYNEXIS, shall be obligated
as a matter of law, or shall have entered into agreements with SCYNEXIS
obligating them, to assign to SCYNEXIS all rights they may have in Agreement
Intellectual Property (whether patentable or not), and works of original
authorship.



16.11
SCYNEXIS agrees to hold all Agreement Intellectual Property confidential in
accordance with Section 15 of this Agreement.



16.12
The Parties acknowledge that this Agreement is executory, and that any
intellectual property licensed under this Agreement is “licensed intellectual
property” for purposes of Section 365(n) of the US Bankruptcy Code and that each
licensee under this Agreement shall have the ability to exercise all rights
provided by Section 365(n) with respect to the “licensed intellectual property”
in any bankruptcy of a licensor under this Agreement.



17.
Insurance.



17.1
SCYNEXIS represents that SCYNEXIS carries and will maintain during the Term of
this Agreement:



i)
Workers' compensation and automobile liability insurance in conformity with the
laws of the state(s) in which the work contemplated by this Agreement is to be
done; and

ii)
Comprehensive general liability insurance and/or an umbrella liability insurance
policy, with combined limits sufficient to cover its potential liabilities under
this Agreement.



17.2
SCYNEXIS shall furnish insurance certificates showing SCYNEXIS's compliance with
this Section upon MERIAL’s request.



17.3
Should an employee of SCYNEXIS suffer any kind of injury covered by worker’s
compensation laws while performing Services under this Agreement, SCYNEXIS
represents and warrants that SCYNEXIS’s employee’s injuries will be covered
under SCYNEXIS’s worker’s compensation insurance policy.



18.
Assignment and Subcontracting.



SCYNEXIS will not assign, delegate, sub-contract, transfer, charge or otherwise
dispose of all or any of its rights and responsibilities under this Agreement
without the prior written consent of MERIAL provided that, subject to Section
10.5, SCYNEXIS shall be entitled to assign this Agreement to any parent,
subsidiary, Affiliate, successor of all or substantially all of its [*] assets
or business, or related company of SCYNEXIS, [*]. MERIAL reserves the right to
assign this Agreement to any parent, subsidiary, Affiliate, successor of all or
substantially all of its assets or business, or related company of MERIAL. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
their Affiliates, and their respective successors and permitted assigns.


19.
Representations and Warranties



19.1
Authorization



Each Party represents and warrants to the other Party that it has the legal
right and power to enter into this Agreement, to extend the rights and licenses
granted to the others in this Agreement, and

12
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




to fully perform its obligations hereunder, and that the performance of such
obligations will not conflict with its charter documents or any agreements,
contracts, or other arrangements to which it is a party.


19.2.
SCYNEXIS Intellectual Property Rights



i)
SCYNEXIS represents and warrants that it owns or has the right to use pursuant
to license, sublicense, agreement or permission all Intellectual Property
individually or in the aggregate, that are material to the rendering of the
Services; provided, however, SCYNEXIS disclaims any representation or warranty
that it owns or has the right to use pursuant to license, sublicense, agreement
or permission any Intellectual Property that may be infringed [*]. SCYNEXIS
represents and warrants that it has not received any charge, complaint, claim,
demand or notice alleging any such interference, infringement or
misappropriation (including any claim that it must license or refrain from using
any Intellectual Property of any third party) necessary to the performance of
the Services.



19.3.
[*]



20.
Force Majeure.



Either party shall be excused from performing its obligations under this
Agreement if its performance is delayed or prevented by any event beyond such
party’s reasonable control, including without limitation, acts of God, fire,
explosion, weather, disease, war, insurrection, civil strife, riots, government
action, curtailment of transportation, or power failure, provided that such
performance shall be excused only to the extent of and during such disability.
Prompt notice of an inability to perform will be provided to the other party. If
such force majeure circumstances occur, the party injured by the other party’s
inability to perform may elect to (a) terminate this Agreement immediately if
such force majeure event is not cured within [*]; and/or (b) suspend this
Agreement for the duration of the force majeure circumstances, and then resume
performance under this Agreement. The party experiencing the force majeure
circumstances shall cooperate with and assist the injured party in all
reasonable ways to minimize the impact of such circumstances on the injured
party.


21.
Notices.



Any notice or other communication under this Agreement shall be in writing and
shall be effective upon the earlier of (i) actual receipt, (ii) seven (7) days
following deposit into the United States mail (certified mail, return receipt
requested), (iii) the next business day following deposit with a nationally
recognized overnight courier service, or (iv) the same day following
transmission of a legible facsimile copy during regular business hours, in each
case with any delivery fees pre-paid and addressed to the party at the address
set forth on the first page of this Agreement, Attention General Counsel, or
such other address as that party may notify the other from time to time in
accordance with this Section.


If to SCYNEXIS, to:
SCYNEXIS, Inc.
P.O. Box 12878 Research Triangle Park,
North Carolina 27709, USA
Attention:    General Counsel
Facsimile:    +1 919-544-8697



13
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




If to MERIAL, to:
Merial Limited
3239 Satellite Boulevard
Building 500
Duluth, Georgia 30096, USA
Attention: General Counsel
Copy to: Global Head, Intellectual Property
Facsimile: +1 678-638-3886


22.
Scope of Agreement.



This Agreement shall constitute the entire understanding of the parties hereto.
No modification, amendment or waiver may be accomplished to the terms of this
Agreement except in a writing signed by authorized representatives of both
parties. The waiver by a party of a breach of any provision of this Agreement by
the other party(a “Breaching Party”) shall not operate or be construed as a
waiver of any subsequent breach by the Breaching Party. The parties expressly
agree that all terms and provisions herein shall be construed and enforced in
accordance with the laws of the State of Georgia, without reference to any rules
of conflict of laws. The parties agree that the provisions of this Agreement are
severable and separate from one another and if any provision of this Agreement
is held to be invalid, illegal, or unenforceable under any present or future
law, such provision shall be modified to the minimum extent necessary to render
it enforceable and to preserve to the fullest extent possible its original
scope. The parties further agree that if any provision is held to be invalid,
illegal, or unenforceable to such an extent that it cannot be modified and is
stricken from the Agreement, the remainder of the Agreement shall be enforceable
without regard to the enforceability of any stricken provision.


23.
Prior Agreements



The Parties acknowledge that this Agreement continues a relationship between the
Parties whereby SCYNEXIS provides certain research services to MERIAL. The first
agreement under which SCYNEXIS provided such services to MERIAL was that certain
Collaboration Agreement dated June 30, 2004 (the ”Collaboration Agreement”).
That agreement was terminated effective December 31, 2011. Effective January 1,
2012, SCYNEXIS provided research services under that certain Research Services
Agreement dated December 19, 2011 (the “First Research Services Agreement”)
which expires by its terms on December 31, 2014. Notwithstanding anything to the
contrary contained in the Collaboration Agreement or the First Research Services
Agreement, the Parties agree as follows


[*]


24.
Headings.



Paragraph headings are for convenience of reference only and shall not be
considered in the interpretation of this Agreement.


25.
Counterparts



This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.



14
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




MERIAL INC.    SCYNEXIS, INC.


By:           /s/ Christian J. Schwerd   
By:         /s/ Yves Ribeill   


Name:          Christian J. Schwerd   


Name:      Yves Ribeill   


Title:            Company Secretary   


Title:       President and CEO   














15
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




EXHIBIT 1 –SERVICES


I.
The Services to be performed by the Services Team under this Agreement are:



[*]







[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




EXHIBIT 2 - TERMS






1.
The total cost for the Services over the Term of the Agreement is Seven Million
Nine Hundred Thousand U.S. Dollars ($7,900,000.00 USD). The cost cannot exceed
this amount without MERIAL’s prior written consent.



Payment shall be made in equal quarterly installments of Nine Hundred Eighty
Seven Thousand Five Hundred U.S. Dollars ($987,500 USD). The quarters will begin
on January 1, April 1, July 1 and October 1. The installments will be paid by
the later of [*] of MERIAL’s receipt of an invoice from SCYNEXIS, or [*] after
the [*] MERIAL’S receipt of an invoice from SCYNEXIS.


For the avoidance of doubt, MERIAL will be responsible for paying third parties
engaged by MERIAL to provide complementary services as set out in Section 2.2
above. SCYNEXIS shall be responsible for paying any third parties it engages
(with MERIAL’s prior written approval) to provide the Services.


2.
Invoices are required for all payments including initial payment and are due [*]
of receipt of invoice. Invoices should be sent to:



Attn: Merial Accounts Payable PO BOX 30165
College Station, TX 77842


Payee Name: FULL NAME OF RESEARCHER OR AS IDENTIFIED ON THE INVOICE


Payment Method: [*]


Complete the following information for wire transfers:


Bank ABA# or Swift #:    INSERT AS APPLICABLE OR USE N/A Bank Name:    INSERT AS
APPLICABLE OR USE N/A
Bank Address: INSERT AS APPLICABLE OR USE N/A
Researcher’s
Bank Account Number: INSERT AS APPLICABLE OR USE N/A


3.
Any additional costs of the study, above those amounts specified in the payment
schedule, must be approved in advance in writing by MERIAL.



4.
Reasonable and documented expenses specifically linked to preparation or
delivery of agreed work not included in Section 1 above will be paid only if
approved in advance in writing by an authorized representative of MERIAL. All
air travel expenses must be approved in advance in writing by an authorized
representative of MERIAL.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.